Citation Nr: 0942170	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for a psychiatric 
condition, to include anxiety and major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969, and from January 1971 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which, inter alia, denied the 
Veteran's August 2005 claims for entitlement to service 
connection for bilateral hearing loss and an anxiety 
condition.  In an April 2008 rating decision, the RO granted 
service connection for hearing loss in the left ear.

In July 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

Later in July 2009, the Veteran submitted additional evidence 
to the Board.  The Veteran, in an August 2009 statement, 
waived the right to have the additional evidence referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case.  Thus, 
the Board may consider this evidence.  See 38 C.F.R. § 
20.1304 (2009).

The issue of entitlement to service connection for a 
psychiatric condition, to include anxiety and major 
depressive disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's hearing loss in his right ear is not shown to 
be related to his military service or to any incident 
therein.


CONCLUSION OF LAW

The Veteran's hearing loss of the right ear was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated September 2005 and December 2005, provided to 
the Veteran before the December 2005 rating decision and the 
January 2007 statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claims, what VA 
would do and had done, and what evidence he should provide.  
The September 2005 and December 2005 letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination for his hearing loss in February 2008, and an 
addendum to the report of that examination, which included 
the results of a second examination, was issued in March 
2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends in a November 2005 statement that, 
during his twenty years of active service, he was exposed to 
numerous loud noises, including while shooting rifles and 
pistols, and while working on generators.  The Veteran noted 
that he served for three years in a Combat Engineer Unit; he 
worked the first year in Construction and Utilities, which 
included working on or near such heavy equipment as road 
graders, dozers, heavy earth movers, cranes, and jack-
hammers.  He served as a Wheel Vehicle Mechanic in the second 
year, which involved working on military vehicles and 
generators.  Later in his service, he worked as a Radio Relay 
Carrier Operator and a Circuit Controller, which he stated 
involved loud radio signals and other communications 
equipment systems.  In April 2006, the Veteran asserted that 
his hearing was only tested once in service-in September 
1987.  He noted that he was diagnosed with a hearing problem 
at a VA facility in 2005.  In his January 2007 substantive 
appeal, the Veteran again asserted that his hearing loss was 
caused by working with heavy equipment, generators, and 
radios in service.

At the Veteran's July 2009 hearing before the undersigned 
Veterans Law Judge, his representative asserted that the RO 
"failed its duty to assist under 38 C.F.R. § 3.159, because 
knowing that the left ear is service connected, knowing his 
occupational specialties,...that exam should have never been 
considered legitimate under the premises of [38 C.F.R. §] 
3.326.  A new examination should have been ordered with a 
corresponding reason and basis as to why [the] Veteran was 
denied" service connection for his right ear hearing loss.  
Also at the hearing, the Veteran stated that, at certain 
decibel levels, he is unable to hear anything.  He again 
stated that he spent years listening to "high frequency 
noises and generators" while in service.

The Veteran's service treatment records show that he was 
given five hearing tests in service.  No speech recognition 
scores were associated with the tests.  These tests show that 
the Veteran did not have a hearing disability, as defined by 
38 C.F.R. 
§ 3.385, at any time during which he was tested while in 
active service.  Additionally, in both August 1970 and June 
1988-the only dates on which such information is available-
the Veteran checked a box indicating that he did not have, 
and had never had, hearing loss.

In August 1970, the Veteran had right ear puretone decibel 
thresholds of 5, 10, 5, 5, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

In November 1977, the Veteran had right ear puretone decibel 
thresholds of 25, 25, 25, unavailable, and 25 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.

In October 1980, the Veteran had right ear puretone decibel 
thresholds of 5, 5, 0, 5, and 5 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

In October 1987, the Veteran had right ear puretone decibel 
thresholds of 10, 5, 0, 20, and 15 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
The Board notes that the Veteran's service treatment records 
include a printout of this audiogram, and that the Veteran 
submitted a photocopy of this audiogram to VA in March 2007.

In June 1988, the Veteran had right ear puretone decibel 
thresholds of 5, 10, 0, 10, and 15 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

Following service, in January 2005, the Veteran told a VA 
clinician that he had had tinnitus for years, but no loss of 
hearing.  Later in January 2005, a VA clinician found that 
audiometric testing demonstrated that the Veteran had normal-
to-mild sensorineural hearing loss (SNHL) from 250 to 6000 
Hertz, falling to moderate high-frequency (HF) SNHL at 8000 
Hertz.

In February 2008, the Veteran was provided with his first VA 
examination for hearing loss.  The examiner reviewed the 
claims file.  The Veteran reported having difficulty 
understanding speech on the telephone and television.  He 
further reported that his hearing loss has had a gradual 
onset since his time in service, when he was exposed to high 
levels of noise from artillery, explosions, trucks, and 
generators.  He stated that he first noticed his hearing loss 
in 1982-83, upon being moved to an office job while in 
service.  The Veteran reported no use of hearing protection 
while in service.  The examiner found that the results of his 
testing at that visit were unsuitable for rating purposes.

In a March 2008 addendum, the VA examiner noted that the 
Veteran returned for further testing.  The Veteran had right 
ear puretone decibel thresholds of 30, 30, 25, 35, and 40 for 
the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz.  The Veteran's score on the Maryland 
CNC Word List was 94 percent in his right ear.  The VA 
examiner diagnosed the Veteran with sensorineural hearing 
loss which was mild in the low and mid frequencies, and mild-
to-moderate in the higher frequencies.  The examiner opined 
that it was less likely than not that the Veteran's present 
hearing loss in the right ear was the result of his military 
noise exposure, because the Veteran's hearing in his right 
ear was within normal limits at the time of his discharge 
from the military.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the March 2009 VA examiner is so 
qualified, his medical opinion constitutes competent medical 
evidence.

The Veteran is competent to observe that his hearing acuity 
decreased during his time in service, and has continued to 
decrease ever since.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)

However, the Board finds that the March 2008 VA examiner's 
opinion regarding the etiology of the Veteran's current right 
ear hearing loss is entitled to greater probative weight than 
the Veteran's, because it is based on the VA examiner's 
greater medical knowledge and experience.  Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Additionally, the Veteran's claim that his right ear hearing 
loss began in service is outweighed by his contemporaneous 
statement to the contrary.  As noted above, in his June 1988 
separation examination, the Veteran checked a box indicating 
that he did not have, and had never had, hearing loss.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
reported history.)

The Board rejects the Veteran's representative's argument 
that VA failed in its duty to assist by providing an 
inadequate examination of the Veteran's right ear hearing 
loss.  The Court has held that, in order for a VA examination 
to be considered adequate in a case of service connection, 
the VA examiner must either provide an etiological opinion, 
or provide a rationale for why an etiological opinion cannot 
be rendered.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the VA examiner provided an etiological opinion, 
as well as a reasonable rationale-namely, that it is less 
likely than not that the Veteran's right ear hearing 
disability is etiologically related to service, because his 
hearing in his right ear was within normal limits at the time 
of his discharge from the military.  Moreover, the Board 
notes that although the VA examiner opined that the Veteran's 
hearing loss in his left ear was at least as likely as not to 
have been caused by his time in service, his hearing in his 
left ear was significantly worse than in his right ear when 
they were tested at his June 1988 separation examination.  
Therefore, the March 2008 VA examination was adequate, and VA 
did not breach its duty to assist by declining to obtain 
another examination.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with a right ear hearing disability in service, or 
during the presumptive period of one year following service.  
38 C.F.R. 
§§ 3.303(b), 3.307, 3.309, 3.385.

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's right ear hearing 
disability was not noted during service.  Consequently, he is 
not entitled to a grant of service connection based on 
continuity of symptomatology.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309, 3.385.  Moreover the Veteran did 
not seek treatment for hearing loss in his right ear until 
January 2005, approximately 17 years after service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The preponderance of the evidence is against the award of 
service connection for the Veteran's right ear hearing 
disability; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for hearing loss in the right ear is 
denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a psychiatric disorder.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA's duty to assist also includes a duty to obtain the 
Veteran's service treatment records.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(c)(2).

The Veteran's service treatment records show that, in his 
August 1970 reenlistment examination, the Veteran checked a 
box indicating that he had, or had had, "nervous trouble of 
any sort."  Moreover, although the Veteran was found to be 
psychiatrically normal on clinical evaluation, the clinician 
added the following note:  "Very nervous tremor-every time 
worry," although the writing is barely legible.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

The Board holds that a medical examination is warranted in 
the instant case.  First, the Veteran has provided competent 
medical evidence of major depressive disorder and an anxiety 
disorder (see, e.g., VA treatment records dated February 
2001, April 2001, July 2001, July 2002, September 2006, and 
private treatment records dated September 2001, June 2003, 
September 2006, December 2006, and October 2009.)  Second, 
the Veteran's service treatment records establish that, in 
his August 1970 reenlistment examination, he had nervous 
troubles and worries.  Third, the Veteran indicated in his 
January 2007 substantive appeal that he developed an anxiety 
disorder in service, which manifested itself though chest 
pains.

Therefore, on remand, the Agency of Original Jurisdiction 
(AOJ) should schedule the Veteran for a psychiatric 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his psychiatric condition(s), 
if any.  The claims file should be made available to, and be 
reviewed by, the examiner in connection with the examination, 
and the report should so indicate.  All indicated tests and 
studies should be undertaken.  The examiner should express an 
opinion as to whether it is at least as likely as not 
(meaning 50 percent or more probable) that the Veteran's 
psychiatric condition(s), if any, was caused or aggravated by 
his time in service.  In his opinion, the examiner should 
note both the Veteran's August 1970 reenlistment examination, 
entitled "Report of Medical History," in which the Veteran 
reported having nervous trouble, as well as a February 2001 
VA treatment record, entitled "M.D. PSYCHIATRY NOTE," in 
which the Veteran reported that he has been feeling depressed 
for no reason.  Rationale for opinions expressed should be 
given in detail.  If it is not possible to provide an 
opinion, the examiner should provide a rationale for why he 
cannot express an opinion in either the affirmative or the 
negative.

The Veteran's service treatment records do not include his 
enlistment examination, separation examination, or other 
medical records from his first period of service-namely, 
from July 1966 to July 1969.  In light of the notations of 
nervous trouble in the Veteran's August 1970 reenlistment 
examination, the Veteran's service treatment records from his 
first period of service might be especially helpful in 
determining whether the Veteran's psychiatric condition 
existed prior to service, or constitutes a preservice 
disability.  38 U.S.C.A. §§ 3.304(b), 3.306(a).  Therefore, 
on remand, the Veteran's service treatment records from his 
first period of service should be obtained.

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran should be provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
with respect to his psychiatric condition.

The Board notes that although the Veteran described his 
condition as "anxiety" in his August 2005 claim, the AOJ 
should adjudicate the issue of entitlement to service 
connection for a psychiatric condition, to include anxiety, 
major depressive disorder, and any other psychiatric 
conditions with which the Veteran is diagnosed.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental 
health disability claim includes any mental health disability 
that could reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for his 
psychiatric condition is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Obtain the Veteran's service treatment 
records from his initial period of 
service, from July 1966 to July 1969.  The 
AOJ should make all attempts to obtain 
these records consistent with 38 C.F.R. § 
3.159(c)(2).

3.  After completion of the above, 
schedule the Veteran for a psychiatric 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his psychiatric condition(s), 
if any.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
psychiatric condition(s), if any, was 
caused or aggravated by his time in 
service.  In his opinion, the examiner 
should note both the Veteran's August 1970 
reenlistment examination, entitled 
"Report of Medical History," in which 
the Veteran reported having nervous 
trouble, as well as a February 2001 VA 
treatment record, entitled "M.D. 
PSYCHIATRY NOTE," in which the Veteran 
reported that he has been feeling 
depressed for no reason.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should provide a 
rationale for why he cannot express an 
opinion in either the affirmative or the 
negative.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include anxiety, major depressive 
disorder, and any other psychiatric 
conditions with which the Veteran is 
diagnosed.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


